Citation Nr: 0835078	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 and from December 1967 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 30 percent 
for major depressive disorder.  The rating period on appeal 
is from December 23, 2002, forward.  

Associated with the claims file is an April 2003 letter from 
the Social Security Administration (SSA) that informed the 
veteran that SSA found him to be disabled as of February 
2002, and that he would receive SSA disability benefits 
effective August 2002.  Generally, VA has a duty to obtain 
SSA records when it has actual notice that the veteran is 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
this case, it appears likely that the SSA disability records 
will contain medical evidence relevant to the veteran's 
psychiatric disability.  Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the veteran's records regarding SSA benefits, including 
the medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Additionally, the veteran's last VA examination was conducted 
in October 2005.  Almost three years have passed since then, 
and it appears from the treatment and examination records 
associated with the claims file that the veteran may have 
been experiencing a progressive worsening of his service-
connected depression as well as his non-service-connected 
Parkinson's disease, resulting in an increasing level of 
disability over time.  As a result, any new and relevant 
treatment records, and a new VA compensation psychiatric 
examination, would be helpful in adjudication of the 
veteran's claim for a higher initial rating.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his psychiatric 
disability, to include any psychiatric 
disability due to major depressive disorder 
and/or Parkinson's disease, for the period 
from December 2002 forward.  Any required 
authorizations for release of medical 
information should be requested and 
obtained from the veteran.  An attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained by the RO.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. 

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
the current severity of his service-
connected major depressive disorder.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
To the extent possible, the examiner should 
distinguish manifestations and functional 
impairment due to the veteran's service-
connected major depressive disorder from 
any psychiatric manifestations and 
functional impairment due to any non-
service-connected disability that may be 
present, such as Parkinson's disease.  If 
no such distinction can be provided without 
resort to mere conjecture or pure 
speculation, the examiner should so state.

The examiner should also provide an opinion 
as to whether the veteran's service-
connected major depressive disorder alone, 
and considered apart from any non-service 
connection disability (such as Parkinson's 
disease), is productive of total 
occupational and social impairment. 

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue on appeal.  
Readjudication of the appeal should include 
consideration of the provisions of 38 
C.F.R. § 3.321(b), with respect to whether 
this case should be referred to the 
Director, Compensation and Pension Service, 
for extraschedular consideration for rating 
of the veteran's service-connected major 
depressive disorder.

If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




